Exhibit 10.1
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.

                           
 
    )      
In the Matter of
    )      
 
    )     STIPULATION
 
    )     TO THE ISSUANCE OF A
COMMUNITY FIRST BANK & TRUST
    )     CONSENT ORDER
COLUMBIA, TENNESSEE
    )      
 
    )     FDIC-11-328b
 
    )      
(Insured State Nonmember Bank)
    )      
 
    )      
 
           

     Subject to the acceptance of this STIPULATION TO THE ISSUANCE OF A CONSENT
ORDER (“STIPULATION”) by the Federal Deposit Insurance Corporation (“FDIC”), it
is hereby stipulated and agreed by and between a representative of the Legal
Division of the FDIC and Community First Bank & Trust, Columbia, Tennessee
(“Bank”), as follows:
     1. The Bank has been advised of its right to the issuance and service of a
NOTICE OF CHARGES AND OF HEARING detailing the unsafe or unsound banking
practices and violations of law and/or regulations alleged to have been
committed by the Bank and of its right to a hearing on the alleged charges under
section 8(b) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b),
and the Bank has waived those rights.
     2. The Bank, solely for the purpose of this proceeding and without
admitting or denying any of the charges of unsafe or unsound banking practices
and violations of law and/or regulations, hereby consents and agrees to the
issuance of a CONSENT ORDER (“ORDER”) by the FDIC. The Bank further stipulates
and agrees that such ORDER shall be deemed to be a final ORDER and that said
ORDER shall become effective upon its issuance by the FDIC and

1



--------------------------------------------------------------------------------



 



shall be fully enforceable by the FDIC pursuant to the provisions of section
8(i) of the Act, 12 U.S.C. § 1818(i), subject only to the conditions set forth
in paragraph 3 of this STIPULATION.
     3. In the event the FDIC accepts this STIPULATION and issues the ORDER, it
is agreed that no action will be taken by the FDIC to enforce said ORDER in a
United States District Court unless the Bank or any institution-affiliated party
has violated or is about to violate any provision of the ORDER.
     4. Solely for the purpose of this proceeding, the Bank hereby waives:

  (a)   The issuance and service of a NOTICE OF CHARGES AND OF HEARING;     (b)
  All defenses to the alleged charges in the NOTICE OF CHARGES AND OF HEARING;  
  (c)   A hearing for the purpose of taking evidence on such alleged charges;  
  (d)   The filing of PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW;     (e)
  A RECOMMENDED DECISION of an Administrative Law Judge;     (f)   The filing of
exceptions and briefs with respect to such RECOMMENDED DECISION; and     (g)  
Review of the ORDER by any Federal court.

2



--------------------------------------------------------------------------------



 



     Dated this 12th day of September 2011.

                                FEDERAL DEPOSIT INSURANCE CORPORATION  
COMMUNITY FIRST BANK & TRUST   LEGAL DIVISION   COLUMBIA, TENNESSEE  
 
             
BY:
  /s/ LeRoy K. Carter   BY:   /s/ Bernard Childress  
 
             
 
  LeRoy K. Carter       Bernard Childress  
 
  Senior Attorney                                 BY:    /s/ Eslick E. Daniel,
M.D.                 Eslick E. Daniel, M.D.                                     
          BY:    /s/ Vasant G. Hari                Vasant G. Hari               
                                BY:   /s/ Louis E. Hollway                 Louis
E. Hollway                                                BY:   /s/ Randy A.
Maxwell                 Randy A. Maxwell                                       
        BY:   /s/ H. Allen Pressnell                 H. Allen Pressnell         
                                      BY:   /s/ Dinah C. Vire                
Dinah C. Vire                                                BY:   /s/ Stephen
F. Walker                 Stephen F. Walker                                     
          BY:   /s/ Fred C. White                 Fred C. White                 
                              BY:   /s/ Roger Witherow                 Roger
Witherow                           

3